DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 8/31/22.


Response to Arguments
2.	Applicant’s arguments, filed 5/4/2022, with respect to the rejection(s) of claims 1, 4-9 and 22 under 35 USC 103 have been fully considered and addressed below.

The applicant’s arguments are as follows:
With regards to claim 1, the applicant states that, “Ryu does not teach a beam spot trajectory inside the object,” and states that Ryu does not teach “a laser generator or guide arm,” and further that Ryu does not teach the “subject matter of claim 21 [which] was incorporated into claim 1,” specifically the “pressure sensor,” (see bottom of p. 4). The applicant further alleges that “Ryu expressly states its object as [being] to provide an image sensor capable of maximizing light incident on a photoelectric conversion element,” is not relevant to the field of light, laser and phototherapy (see top of p. 5), and is further not eligible “to obviate the claims,” in combination with Dae (p. 5; bottom of p. 6). The applicant argues that, despite Ryu’s disclosure of a microlens array, because Ryu does not exist in the phototherapeutic art, but rather more broadly in the imaging art, there is no reason to combine Ryu with Dae based on a therapeutic advantage (“to more closely describe tissue targets…which are rarely planar when subject to localized pressure,” p. 6). Without necessarily acceding to the applicant’s arguments, the examiner has modified the rejection, now relying upon Kang (the examiner notes that Kang’s disclosure is substantially identical to Dae’s, but is preferentially relied upon due to its not being a machine translation) in view of Liu, and rendering the aforementioned arguments largely moot. 
The applicant further states that, “Dae/Kang [does not] suggest that the plurality of beam spots should be oriented so as to form a convex beam spot trajectory.” While the applicant admits that, “Dae [has] different focal lengths,” (p. 5) the applicant alleges that “[Dae’s] figures do not illustrate a convex beam spot trajectory,” (p. 6). The applicant further alleges that, “Dae teaches to avoid overheating with overlap,” whereas the applicant, “focuses on irradiat[ing] to a constant depth position,” (p. 6).
The examiner argues that Dae/Kang illustrates a convex beam trajectory (see annotated Fig. 6b, which demonstrates said trajectory). Additionally, the disclosure of Dae states, “By using the microlens array 11 having a different focal length[s] than the conventional treatment method in which energy transfer is constant in the portion, it is possible to transfer more heat energy to the treatment target to transfer energy to the dermis layer” (p. 5; see attached machine translation of Dae). Rather than teaching narrowly to a single embodiment of alternating focal lengths, Dae more broadly discloses using different focal lengths to ensure “energy transfer” that is “constant,” to the “dermis,” (p. 5). That is, Dae’s goal is to achieve a more uniform effective heat distribution in the tissue (“By transmitting light energy at different transmission depths,” p. 5). This is analogous to the applicant’s goal is to address the issue of overexposure, which can only be avoided if constant effective heat distribution relative to depth from light source is achieved, as Dae aims to do.  
Lastly, the applicant states that, while Liu is “cited as teaching a sensor pressure on a laser-based dermatological treatment device,” there is “no need for a pressure sensor for maintaining a pressure,” in the Dae reference, and thus “one skilled in the art would not seek to combine,” said references (p. 7). 
The examiner disagrees with this assertion. Dae/Kang discloses a laser handpiece for dermatological treatment, a handpiece which is applied or pressed, i.e. by a clinician, to the patient’s skin. Similarly, Liu teaches a handpiece (“a compact handheld device” which provides treatment as “the device is moved across the skin” [0035]). The devices of Dae and Liu are used in a substantially similar fashion; Liu explains the need for “skin-contact sensors for detecting proper contact between the device and the skin,” as well as “one or more pressure sensor[s] for detecting the pressure of the device pressed against the skin,” [0072]. Liu recognizes the need for devices to address depth-related energy distribution issues ([0024; 0102]). Similarly, Dae’s disclosure is also concerned with the need to “deliver energy to a variety of depths.” Thus, one skilled in the art would seek to mitigate these depth-related energy distribution issues partly by quantifying relative depth, a function served by a pressure sensor, as disclosed by Liu.

    PNG
    media_image1.png
    372
    411
    media_image1.png
    Greyscale
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 4-9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over to Kang et al, henceforth Kang (US 20080243110), in further view of to Liu et al, henceforth Liu (US 20130253487 A1), in further view of Anderson et al, henceforth Anderson (US 20160199132 A1).

Regarding claim 1, Kang teaches a laser therapeutic device comprising: a laser generator; a guide arm guiding the laser output from the laser generator (laser generator 12); a microlens array for converting incident light into a multi-spot beam to focus at an object having a convex surface facing the microlens array (microlens array 11), the microlens array comprising: a plurality of microlenses each having a curved surface forming a predetermined focal length (see Fig. 6b which shows microlenses with curved surface and focal length), wherein at least some of the plurality of microlenses have different focal lengths or are different in the height position from which the corresponding curved surface starts (see annotated Fig. 6b, wherein focal lengths vary), wherein the shapes and arrangement of the plurality of microlenses are determined such that a beam spot trajectory formed inside the object by the microlens array is convex facing the microlens array (see annotated image, wherein a convex beam spot is formed).  Kang discloses a barrel (handpiece 14, see Fig. 1) for fixedly accommodating the lens unit and the microlens array; a tip attached to the barrel, an end portion of the tip being in contact with the object when the laser beam is incident to the object (see Fig. 2, wherein the barrel tip (i.e. the end of handpiece 14) comprises the lens unit (structure 11) and array (microlenses 10), and wherein the tip is placed upon the object, see skin (keratin 15 and dermis 16)). Kang does not explicitly disclose a pressure sensor. 
However, Liu, which discloses a laser treatment device and thus exists in the applicant’s field of endeavor, discloses a sensor configured to maintain an applied predetermined pressure when the tip is in contact with the object, the applied predetermined pressure corresponding to the beam spot trajectory formed by the microlens array (“one or more pressure sensor for detecting the pressure of device 10 pressed against the skin” [0072]). It would be obvious to one of ordinary skill in the art to incorporate the sensor disclosed by Liu into the device of Kang, such that commencement of the treatment can be readily determined, and treatment duration and consistency can be optimized.
Kang in view of Liu does not explicitly disclose a lens unit adjusting the spot size of an incident laser beam (disclosing merely a diaphragm 17 which modifies spot size in conjunction with lenses). However, Anderson, which teaches a laser device for dermatological treatment and thus exists in the applicant’s field of endeavor, teaches a lens unit adjusting the spot size of an incident laser beam (see “optical arrangement,” for adjusting beam or spot size [0013; 0014; 0066]). It would be obvious to one of ordinary skill in the art to incorporate the lens unit of Anderson into the device of Kang in view of Liu such that the beam spot size can be adjusted to meet variable therapeutic need. 

Regarding claim 4, Kang teaches wherein the plurality of microlenses have all the same focal length (see Fig. 6b, where two microlenses have the same focal length), and two or more of the plurality of microlenses are different in the height position from which the corresponding curved surface starts.  

Regarding claim 5, Kang teaches wherein the shapes and arrangement of the plurality of microlenses are determined such that the height positions gradually increase away from the center toward the periphery of the microlens array (see Fig. 6b; see Fig. 7, h corresponding to height, and Equation 1, where h may be variable across lenses). While Kang does not explicitly depict this, it would be obvious to one of ordinary skill in the art that to achieve a curved beam spot, additional spatial aspects of the assembled microlenses, including height, would be increased in a manner similar to focal length (as demonstrated by Equation 1).

Regarding claim 6, Kang teaches wherein the height positions of the plurality of microlenses, from which the corresponding curved surfaces start, are all the same, and two or more of the plurality of microlenses have different focal lengths (see Fig. 6b, with lenses starting from the same height and having different focal lengths).  

Regarding claim 7, Kang teaches wherein the shapes and arrangement of the plurality of microlenses are determined such that the respective focal lengths of the plurality of microlenses gradually increase away from the center toward the periphery of the microlens array (see annotated Fig. 6b as discussed above, wherein focal lengths increase away from the center).  

Regarding claim 8, Kang teaches wherein two or more microlenses are made of the same refractive index material (see [0050]; see equation 1, wherein n, the value of the refractive index, may be held constant across microlenses) and have different curved surface shapes (see Fig. 6b, wherein radius of curvature differs across lenses).  

Regarding claim 9, Kang teaches wherein two or more microlenses have the same curved surface shape (see Fig 6b where two microlenses have the same curvature) and are made of different refractive index materials (see [0050]; see equation 1, wherein n, the value of the refractive index, may be variable across microlenses). 

Regarding claim 22, Kang teaches wherein the end portion of the tip has a shape in that same kinds of microlens among the plurality of microlenses in the microlens array are arranged (see Fig. 1, handpiece 14, with cylindrical geometry, and circular cross-section corresponding to the shape of microlenses).

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/RANJANI MARI SUNDARESAN/Examiner, Art Unit 3792        

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792